DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/31/2022 has been entered.
Allowable Subject Matter

3.	Claims 10 and 11 have been rejoined.  Claims 1 and 10-16 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Wilkins et al. (ChemPhysChem, 16, 1687-1694, 2015) and Blair et al. (US 2010/0118390).
Wilkins et al. disclose a surface treatment with 1H,1H,2H,2H-perfluoro octane phosphonic acid (reads on compound (P)) and phosphoric acid (reads on acid), wherein a thin film of GaP was grown on silicon (reads on two regions of different materials) (abstract, Experimental section on p. 1692).
Blair et al. disclose a passivation layer comprising a butyl phosphonic acid (reads on compound (P)) and decyl phosphonic acid (reads on acid), wherein the passivation layer was assembled on the glass substrate which is coated with aluminum film (reads on two regions of different materials) (claims 1, 6 and 9, Example 3, [0117]-[0118]).

	Thus, Wilkins et al. and Blair et al. do not teach or fairly suggest the claimed 
surface treatment agent comprising: a compound (P) represented by the following general formula (P-1), an acid selected from the group consisting of a carboxylic acid and an inorganic acid, provided that the compound (P) is excluded, and an organic solvent, wherein the amount of the acid with respect to the total mass of the surface treatment agent being 0.0005 to 0.5% by mass, wherein the surface treatment agent is used for treating a surface including two or more regions, which is made of different materials from each other with respect to adjacent regions of the two or more regions, and the adjacent regions of the two or more regions comprises at least one member selected from the group consisting of silicon, silicon nitride, silicon oxide, tungsten, cobalt, titanium nitride, tantalum nitride, germanium, silicon germanium, aluminum, nickel, ruthenium and copper:  
    PNG
    media_image1.png
    21
    280
    media_image1.png
    Greyscale
 wherein R1 represents a linear or branched alkyl group having 8 or more carbon atoms, a linear or branched fluorinated alkyl group having 8 or more carbon atoms, or an aromatic hydrocarbon group which may have a substituent; R2 and R3 each independently represents a hydrogen atom, a linear or branched alkyl group having 8 or more carbon atoms, a linear or branched fluorinated alkyl group having 8 or more carbon atoms, or an aromatic hydrocarbon group which may have a substituent.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762